IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10970
                            Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

MARIA ROMERO, also known as Comadre,

                                                 Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:00-CR-239-4-A
                       --------------------
                         February 4, 2002
Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Romero appeals her 80-month sentence of imprisonment

following her conviction after pleading guilty to distributing 73

pounds   of    marijuana   and   using    a   communications    facility    to

facilitate a drug offense.       Romero asserts that the district court

erred in upwardly departing from the sentencing guidelines and that

the extent of its departure was unreasonable.

     A district court’s decision to depart from the guidelines is

given    substantial   deference    and       reviewed   for   an   abuse   of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                     1
discretion.   See United States v. Ismoila, 100 F.3d 380, 397 (5th

Cir. 1996); United States v. Hemmingson, 157 F.3d 347, 361 (5th Cir.

1998). It will be affirmed on appeal if the district court offered

acceptable reasons for departing and the extent of the departure

was reasonable.     United States v. Ashburn, 38 F.3d 803, 807 (5th

Cir. 1994) (en banc).      “An upward departure may be warranted...in

the case of a defendant who did not organize, lead, manage, or

supervise another participant [in criminal activity], but who

nevertheless exercised management responsibility over the property,

assets, or activities of a criminal organization.”            U.S.S.G. §

3B1.1, comment. (n.2).

     The district court did not abuse its discretion in upwardly

departing from the sentencing guidelines in sentencing Romero. See

United States v. Milton, 147 F.3d 414, 421 (5th Cir. 1998).           The

district court articulated that its upward departure was based on

Romero’s management role and U.S.S.G. § 3B1.1, comment. (n.2). The

presentence report determined that Romero assumed responsibility

for the marijuana distribution business, and the testimony at

sentencing indicated that Romero was responsible for overseeing the

operation of the criminal organization. Based on this information,

the district court did not clearly err in finding that Romero

exercised management responsibility over the property, assets, or

activities of a criminal organization.         See Id.

     Furthermore,    the   extent   of   the   district   court’s   upward

departure was reasonable. See Id. The departure enhanced Romero’s

46-to-57-month guideline imprisonment range to the 78-to-97-month

range that would have been applicable had she been deemed a

                                    2
supervisor of extensive criminal activity.    See United States v.

Lara, 975 F.2d 1120, 1126, n.6 (5th Cir. 1992) (approving departure

sentences several times as long as the corresponding guideline

sentences and encouraging the consideration of other guideline

provisions in determining the extent of an upward departure).   The

departure sentence was well below the total statutory maximum

sentence of 108 months and did not constitute a gross abuse of

discretion.    See United States v. Huddleston, 929 F.2d 1030, 1031

(5th Cir. 1991) (holding that upward departure sentences within

statutory limits should not be disturbed absent a gross abuse of

discretion).

     The judgment of the district court is AFFIRMED.




                                  3